399 F.2d 690
David Ernest INGLE, Appellant,v.UNITED STATES of America, Appellee.
No. 22763.
United States Court of Appeals Ninth Circuit.
Aug. 20, 1968.

Ivan R. Ashleman (argued), Las Vegas, Nev., for appellant.
Robert S. Linnell (argued), Asst. U.S. Atty., Joseph L. Ward, U.S. Atty., South Las Vegas, Nev., for appellee.
Before MERRILL and CARTER, Circuit Judges, and SMITH, District Judge.1
PER CURIAM:


1
Appellant, convicted of unlawful possession of stolen mail in violation of Title 18, U.S.C. 1701, has taken this appeal.  He argues persuasively the abstract proposition that the Rules of Criminal Procedure should, in all fairness, grant the right to discover the names of grand jury witnesses and require provision of a transcript of their testimony.  The rules simply do not so provide and it is difficult to see how, under the defense he asserted, such provision would have aided appellant.


2
Judgment affirmed.



1
 Honorable Russell E. Smith, United States District Judge, District of Montana, sitting by designation